Exhibit 21.01 West Corporation subsidiaries as of December 31, 2016 Name State of Organization DBAs West Safety Services, Inc. Delaware 911Link West Facilities, LLC Delaware Delaware Facilities Corporation West IP Communications, Inc. Delaware Smoothstone IP Communications Smoothstone IP Communications Corporation InterCall Communications, Incorporated West Communications, Inc. (Delaware) West IP Communications, Inc. Clienttell Lab, LLC Georgia None Clienttell, Inc. Georgia None Conferencecall Services India Private Limited India None Corporate Care Works, Inc. Florida None Health Advocate, Inc. Delaware Health Advocate, Inc. Of Delaware Health Advocate Of Delaware Delaware Health Advocate, Inc. Health Advocate of Delaware, Inc. Holly Australia Pty. Ltd. Australia None Human Management Services, Inc. Pennsylvania None West UC Singapore Private Limited Singapore None West UC Australia Pty Ltd Australia None Intercall (Beijing) Technology Consulting Co., Ltd. China None West UC Limited fka InterCall Conferencing Services Limited United Kingdom None West Unified Communications Services Mexico S. de R.L. de C.V. Mexico None West UC Europe Holdings SAS France None West UC Europe SAS France None West UC France Holdings SAS France None West UC France SAS France None West UC GmbH Germany None West UC Hong Kong Limited Hong Kong None West Unified Communications India Private Limited India None West UC Japan K.K. Japan None West UC Korea Co., Ltd. Korea None West UC New Zealand Limited New Zealand None West UC Italy, S.R.L. Italy None West UC Belgium Belgium None West UC Malaysia Sdn Bhd Malaysia None Genesys Conferencing ServiÇos de TelecomunicaÇões, Lda Portugal None West UC Services Spain, S.A. Spain None West UC Sweden AB, Filial i Finland Sweden None West UC Sweden AB, Filial i Finland Finland (branch only—not a separate entity) None West Command Systems, Inc. New Jersey None West Safety Communications Inc. Delaware None Name State of Organization DBAs West Safety Communications of Virginia Inc. Virginia None West Safety Services Canada, Inc. Canada West IP Communications West Safety Solutions Corp. Georgia None Magnetic North Software Limited United Kingdom None Meeting Connect, LLC Delaware None Mirage Technology Holdings Limited United Kingdom None Northern Contact, Inc. Delaware None West Interactive Services Corporation Delaware CivicLive SharpSchool Talentova TeleVox Software Twenty First Century Communications SchoolMessenger West Notifications Group West Interactive Services Interactive Services Rx Advocate Delaware None Twenty First Century Communications of Canada, Inc. Ohio None West UC Israel LTD fka Unisfair Ltd. Israel None WellCall, Inc. California None West Claims Recovery Services, LLC Delaware Accent Cost Containment Solutions West Interactive Corporation Delaware West Interactive (Ga) West Interactive Pty. Ltd. Australia None West Cloud Contact Solutions Limited United Kingdom None West UC filial as West UC Sweden AB, Sverige Denmark (branch only – not a separate entity) None West International Corporation Delaware None West International Holdings Limited United Kingdom None West Netherlands B.V. Netherlands None West Netherlands C.V. Netherlands None West Netherlands Cooperatief U.A. Netherlands None West Professional Services, Inc. Delaware None West Receivable Services, Inc. Delaware None West Receivables Holdings LLC Delaware None West Receivables LLC Delaware None West Revenue Generation Services, LLC Delaware None InterCall (Beijing) Technology Consulting Co., Ltd., Shanghai Branch Shanghai (branch only – not a separate entity) None West Telecom Holdings, LLC Delaware Hypercube, LLC A Delaware Company Hyper 3 Hypercube Telecom, LLC West Telecom Services, LLC Delaware West Telecom Services, LLC (Delaware) West Telecom Services (Delaware) Hypercube Telecom, LLC Hypercube Name State of Organization DBAs West Telemarketing Canada, ULC Nova Scotia None West Unified Communications Services, Inc. Delaware Conferencecall.com The Teleconferencing Center ECI Conference Call Services InterCall Teleconferencing, Inc. The Conferencing Center West Unified Communications Services Canada, Inc. Canada None InterCall de Mexico, S de R.L. de C.V. Mexico None 911 Etc., Inc. Delaware None
